NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-35 directed to inventions non-elected without traverse in the Reply filed by Applicants on 8/25/2015.  Accordingly, claims 25-35 are cancelled as indicated below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 25-35.

Allowable Subject Matter
Claims 1, 9-19, and 22-24 are allowed.
The primary reason for allowance of claims 1, 9-19 and 22-24 is the recitation in step (a) of claim 1 of reacting an aromatic dianhydride with two different aromatic diamines in a suitable solvent to for a poly(amic acid), wherein the aromatic dianhydride comprises benzophenone-3,3’,4,4’-tetracarboxylic dianhydride (BTDA) and the two different aromatic diamines comprise 1,4-phenylenediamine (PPDA) and 4,4’-oxydianiline (ODA), wherein the molar ratio of BTDA to PPDA to ODA is about 1.0:0.75:0.25. The recitation is supported in ¶36 of the instant specification.
The closest prior art is that previously made of record: (1) Makino et al. (US 4,378,324), (2) Iwama (US 4,240,914), and (3) Itoh et al. (US 2005/0238896). 
Makino, Iwana and Itoh fail to disclose that the porous polyimide films therein are produced by reacting benzophenone-3,3’,4,4’-tetracarboxylic dianhydride (BTDA) and the two different aromatic diamines comprise 1,4-phenylenediamine (PPDA) and 4,4’-oxydianiline (ODA), wherein the molar ratio of BTDA to PPDA to ODA is about 1.0:0.75:0.25. None of the cited references provide motivation to use the specific molar ratio of the specific materials required by amended instant claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766